UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1095



CHARLES B. BOWIE,

                                                Plaintiff - Appellant,

             versus


DEFENSE   FINANCE      AND   ACCOUNTING   SERVICE;
HQ/AAFES/CM-G/RI,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-758)


Submitted:    April 16, 2003                     Decided:   May 2, 2003


Before WIDENER, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles B. Bowie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles B. Bowie appeals the district court’s order dismissing

his complaint for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bowie v.

Defense Finance, No. CA-02-758 (E.D. Va. Dec. 17, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2